Name: The Schengen acquis - Decision of the Executive Committee of 16 December 1998 concerning the compilation of a manual of documents to which a visa may be affixed (SCH/Com-ex (98) 56)
 Type: Decision
 Subject Matter: international affairs;  international law
 Date Published: 2000-09-22

 Avis juridique important|41998D0056The Schengen acquis - Decision of the Executive Committee of 16 December 1998 concerning the compilation of a manual of documents to which a visa may be affixed (SCH/Com-ex (98) 56) Official Journal L 239 , 22/09/2000 P. 0207 - 0297DECISION OF THE EXECUTIVE COMMITTEEof 16 December 1998concerning the compilation of a manual of documents to which a visa may be affixed(SCH/Com-ex (98)56)In accordance with Article 17(3)(a) of the Convention implementing the Schengen Agreement, the Executive Committee has drawn up in Annex 11 to the Common Consular Instructions(1) criteria for documents to which a visa may be affixed.Pursuant thereto, the Subgroup on Visas has completed the task of collecting and examining all travel documents in use throughout the world, an activity that has spanned several Presidencies. The edited collection of travel documents to which a visa may be affixed makes it possible to give effect to the procedure required under the Schengen Convention whereby a visa valid for all user States may only be issued if the travel document that is to bear the visa is recognised as a valid entry document by all user States.>TABLE>Individual sections of the Manual will be issued to diplomatic missions and consular posts when they are complete. Completed sections may therefore be issued, without the need for subsequent sections to be finished.The Executive Committee takes note of the fact that Part I, entitled "Travel documents to which a visa may be affixed", has been forwarded to the diplomatic missions and consular posts for use (see Annex to document SCH/II-Visa (96)59 rev. 6) and requests that a report be sent to it on the effectiveness of this measure before June 1999. The diplomatic missions and consular posts are requested to assess the usefulness of this document and report their findings in March 1999.The manual can be prepared by the General Secretariat on the basis of relevant notes submitted by the delegations.Berlin, 16 December 1998.The ChairmanC. H. Schapper(1) See document SCH/Com-ex (99)13.TABLE OF TRAVEL DOCUMENTS ENTITLING THE HOLDER TO CROSS THE EXTERNAL BORDERS AND TO WHICH A VISA MAY BE AFFIXEDSCH/II-Visa (96)59, rev. 7GENERAL COMMENTSCollective passports:Portugal and Spain only recognise collective passports issued in accordance with the European Agreement on Travel by Young Persons on Collective Passports between the Member Countries of the Council of Europe of 16 December 1961 (up to a maximum of 25 persons as far as Portugal is concerned). However, Portugal does consent to its partners affixing the uniform visa. Spain also accepts other collective passports on a case-by-case basis according to the rule of reciprocity. The visa is affixed on a loose-leaf.Travel documents for stateless persons:Austria, Portugal and Iceland are not parties to the Convention on the Status of Stateless Persons, done at New York on 28 September 1954. Austria and Portugal nevertheless consent to their partners affixing the uniform visa to documents issued by the States signatory to the Convention. Iceland will make its position known later.Laissez-passer:A laissez-passer is, in general, only recognised for transit for the purpose of returning to the State of issue.The following provisions apply as far as Germany is concerned:The official identity documents listed in points 1 to 9 and issued by one of the States which Germany recognises internationally but which have not yet been officially recognised, are accepted as passports or passport replacement documents even if they are not known, subject to certain conditions and in accordance with the law. They may therefore be endorsed with a visa as long as their non-recognition has not been officially pronounced. For the other Schengen States, documents may not be endorsed with a visa if they do not contain the following indications and features: name and surname, date of birth, nationality (apart from refugee's and stateless person's passports), photograph, holder's signature and authorisation of return if the document is issued to people other than nationals: these documents are marked with an "X" and an asterisk (X*).The following provisions apply as far as Austria is concerned:If a travel document is not expressly marked "not recognised" in the following list, it may be endorsed with a visa for Austria - even if it is marked with an "X" - if:- it was issued by a duly empowered subject under international law,- it clearly indicates the identity of the holder,- it is valid in terms of time,- it is applicable to the Republic of Austria,- the right of return to the State which issued the document is guaranteed.Codes:>TABLE>- ANDORRA>TABLE>- UNITED ARAB EMIRATES>TABLE>- AFGHANISTAN>TABLE>- ANTIGUA AND BARBUDA>TABLE>- ALBANIA>TABLE>- ARMENIA>TABLE>- ANGOLA>TABLE>- ARGENTINA>TABLE>- AUSTRALIA>TABLE>- AZERBAIJAN>TABLE>- BOSNIA-HERZEGOVINA>TABLE>- BARBADOS>TABLE>- BANGLADESH>TABLE>- BURKINA FASO>TABLE>- BULGARIA>TABLE>- BAHRAIN>TABLE>- BURUNDI>TABLE>- BENIN>TABLE>- BRUNEI>TABLE>- BOLIVIA>TABLE>- BRAZIL>TABLE>- BAHAMAS>TABLE>- BHUTAN>TABLE>- BOTSWANA>TABLE>- BELARUS>TABLE>- BELIZE>TABLE>- CANADA>TABLE>- CONGO (DEMOCRATIC REPUBLIC OF)>TABLE>- CENTRAL AFRICAN REPUBLIC>TABLE>- CONGO BRAZZAVILLE>TABLE>- SWITZERLAND>TABLE>- COTE D'IVOIRE>TABLE>- CHILE>TABLE>- CAMEROON>TABLE>- CHINA>TABLE>- COLOMBIA>TABLE>- COSTA RICA>TABLE>- CUBA>TABLE>- CAPE VERDE>TABLE>- CYPRUS>TABLE>- CZECH REPUBLIC>TABLE>- DJIBOUTI>TABLE>- DOMINICA>TABLE>- DOMINICAN REPUBLIC>TABLE>- ALGERIA>TABLE>- ECUADOR>TABLE>- ESTONIA>TABLE>- EGYPT>TABLE>- ERITREA>TABLE>- ETHIOPIA>TABLE>- FIJI>TABLE>- MICRONESIA>TABLE>- MONACO>TABLE>- GABON>TABLE>- GRENADA>TABLE>- GEORGIA>TABLE>- GHANA>TABLE>- THE GAMBIA>TABLE>- GUINEA>TABLE>- EQUATORIAL GUINEA>TABLE>- GUATEMALA>TABLE>- GUINEA-BISSAU>TABLE>- GUYANA>TABLE>- HONDURAS>TABLE>- CROATIA>TABLE>- HAITI>TABLE>- HUNGARY>TABLE>- INDONESIA>TABLE>- ISRAEL>TABLE>- INDIA>TABLE>- IRAQ>TABLE>- IRAN>TABLE>- JAMAICA>TABLE>- JORDAN>TABLE>- JAPAN>TABLE>- KENYA>TABLE>- KYRGYSTAN>TABLE>- CAMBODIA>TABLE>- KIRIBATI>TABLE>- THE COMOROS>TABLE>- ST KITTS AND NEVIS>TABLE>- NORTH KOREA>TABLE>- SOUTH KOREA>TABLE>- KUWAIT>TABLE>- KAZAKHSTAN>TABLE>- LAOS>TABLE>- LEBANON>TABLE>- SAINT LUCIA>TABLE>- LIECHTENSTEIN>TABLE>- SRI LANKA>TABLE>- LIBERIA>TABLE>- LESOTHO>TABLE>- LITHUANIA>TABLE>- LATVIA>TABLE>- LIBYA>TABLE>- MOROCCO>TABLE>- MOLDOVA>TABLE>- MADAGASCAR>TABLE>- MARSHALL ISLANDS>TABLE>- FORMER YUGOSLAV REPUBLIC OF MACEDONIA>TABLE>- MALI>TABLE>- MYANMAR>TABLE>- MONGOLIA>TABLE>- MAURITANIA>TABLE>- MALTA>TABLE>- MAURITIUS>TABLE>- MALDIVES>TABLE>- MALAWI>TABLE>- MEXICO>TABLE>- MALAYSIA>TABLE>- MOZAMBIQUE>TABLE>- NAMIBIA>TABLE>- NIGER>TABLE>- NIGERIA>TABLE>- NICARAGUA>TABLE>- NEPAL>TABLE>- NAURU>TABLE>- NEW ZEALAND>TABLE>- OMAN>TABLE>- PANAMA>TABLE>- PERU>TABLE>- PAPUA NEW GUINEA>TABLE>- PHILIPPINES>TABLE>- PAKISTAN>TABLE>- POLAND>TABLE>- PALAU>TABLE>- PARAGUAY>TABLE>- QATAR>TABLE>- ROMANIA>TABLE>- RUSSIA>TABLE>- RWANDA>TABLE>- SAUDI ARABIA>TABLE>- SOLOMON ISLANDS>TABLE>- SEYCHELLES>TABLE>- SUDAN>TABLE>- SINGAPORE>TABLE>- SLOVENIA>TABLE>- SLOVAKIA>TABLE>- SIERRA LEONE>TABLE>- SAN MARINO>TABLE>- SENEGAL>TABLE>- SOMALIA>TABLE>- SURINAME>TABLE>- SÃ O TOMÃ  AND PRÃ NCIPE>TABLE>- EL SALVADOR>TABLE>- SYRIA>TABLE>- SWAZILAND>TABLE>- CHAD>TABLE>- TOGO>TABLE>- THAILAND>TABLE>- TAJIKISTAN>TABLE>- TURKMENISTAN>TABLE>- TUNISIA>TABLE>- TONGA>TABLE>- TURKEY>TABLE>- TRINIDAD AND TOBAGO>TABLE>- TUVALU>TABLE>- TAIWAN>TABLE>- TANZANIA>TABLE>- UKRAINE>TABLE>- UGANDA>TABLE>- UNITED STATES OF AMERICA>TABLE>- URUGUAY>TABLE>- UZBEKISTAN>TABLE>- VATICAN CITY STATE>TABLE>- SAINT VINCENT AND THE GRENADINES>TABLE>- VENEZUELA>TABLE>- VIETNAM>TABLE>- VANUATU>TABLE>- SAMOA>TABLE>- THE PALESTINIAN AUTHORITY>TABLE>- YEMEN>TABLE>- YUGOSLAVIA (SERBIA AND MONTENEGRO)>TABLE>- SOUTH AFRICA>TABLE>- ZAMBIA>TABLE>- ZIMBABWE>TABLE>